Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 02/23/2022, have been fully considered and are persuasive. The claims have been amended to overcome the previously applied rejections under 35 U.S.C. 112(b), which are withdrawn.
Claim 1 has been amended to recite first and second pressing plates each having a horizontal portion and a tapered peripheral portion, the taper of the first pressing plate being at an angle between 0.01 and 1.5 degrees. New claim 13 requires a vacuum press upstream of the pressing device and a first pressing plate having a horizontal portion and a tapered peripheral portion, the taper of the first pressing plate being at an angle between 0.01 and 1.5 degrees.
The closest prior art reference is Yoshizawa (JP 2003-217799), as detailed in the previous Office action. Regarding claim 1, Yoshizawa teaches a single tapered plate with no horizontal portion (i.e. the entire press surface is tapered from its center). There is no teaching or suggestion in the prior art to modify the invention of Yoshizawa to have two tapered plates with each one including a horizontal portion as well as the tapered peripheral portion. Regarding claim 13, Yoshizawa does not teach a vacuum press device upstream of the pressing device or that the tapered plate includes a horizontal portion. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to modify the invention of Yoshizawa to include such features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746